DETAILED ACTION
Claims 1-19, 21, and 22 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/20 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Gerratana on 2/12/21.
The application has been amended as follows: 
Claim 16 is amended as follows:  An apparatus comprising:
a working fluid chamber defined by membranes closely spaced from each other; and 

at least one inlet tube and at least one outlet tube extending into the working fluid chamber through the fluid passageways, the at least one inlet tube configured for fluid communication with a fluid return line associated with a patient-engageable heat exchange member, and the at least one outlet tube configured for fluid communication with a fluid supply line associated with the patient-engageable heat exchange member; and
the inlet tube comprising a thinner tube within a larger tube, wherein in operation each of the thinner tube and the larger tube are configured for liquid return from the patient-engageable heat exchange member through the frame such that liquid can flow separately in each of the thinner tube and the larger tube.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, does not teach the limitations of the independent claims as a whole.  
The closest prior art of record is Augustine US 20110046551, Arnold US 20110046551, and Mason US 5507792.
Augustine, Arnold, and Mason teach membrane pouches that have fluid pumped in and out to aid a patient.  Augustine and Arnold teach fluid cassettes that are used in a patient fluid flow heat exchanger.  Arnold further teaches where there are different fluid .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794